Citation Nr: 0807817	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1980 and from February 1981 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for carpal tunnel syndrome of the bilateral upper 
extremities.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for left carpal 
tunnel syndrome and peripheral neuropathy of the upper and 
lower extremities.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts during the December 2007 hearing that his 
exposure to chemicals and solvents during his military 
service caused his left carpal tunnel syndrome and peripheral 
neuropathy of the upper and lower extremities.  He explained 
that while performing his duties as a munitions maintenance 
specialist, many chemicals and solvents were primarily used 
in corrosion control treatment and degreasing equipment.  The 
veteran contends that these chemicals and solvents used 
during his military service caused his current left carpal 
tunnel syndrome and peripheral neuropathy of the upper and 
lower extremities.  

Service medical records reflect no complaints, treatment, or 
diagnosis for left carpal tunnel syndrome and peripheral 
neuropathy of the upper and lower extremities.  The veteran's 
May 1997 retirement examination noted right carpal tunnel 
syndrome, with otherwise, normal upper and lower extremities.  
After discharge from service, post service treatment records 
note the veteran's complaints of left carpal tunnel syndrome 
and peripheral neuropathy of the upper and lower extremities.  
Specifically, an October 2000 private treatment record 
reports the veteran's complaints of paresthesia of the left 
ulnar nerve.  After physical examination of the veteran, the 
physician diagnosed the veteran with "questionable" 
neuropathy of the left ulnar nerve.  In November 2000, a 
nerve conduction study was performed which revealed evidence 
of a left ulnar nerve cubital sulcus lesion with the presence 
of a more generalized neuropathy of the upper and lower 
extremities.  As such, the veteran requested that an ulnar 
nerve transposition be performed in January 2001.  
Subsequently thereafter, in a December 2000 follow-up 
treatment record, it was noted that the veteran exhibited 
progressive symptoms of bilateral fingertip numbness and 
difficulty holding a pen; however, after a "neurology work 
up," it was determined that no surgery was necessary.  

In July 2002, nerve conduction studies were performed on the 
right median and ulnar nerves after the veteran complained of 
right first to third digit numbness of the hand.  Based upon 
the nerve conduction results, the physician impressioned that 
there was a possibility of bilateral carpal tunnel syndrome 
and bilateral ulnar nerve neuropathy, but the etiology was 
unclear.  It was suggested that the veteran be referred to 
neurology for further evaluation of the sensory peripheral 
neuropathy.  Thereafter, a neurology consult was performed in 
February 2003.  Upon physical examination of the veteran, the 
neurologist diagnosed the veteran with peripheral neuropathy 
and questionable carpal tunnel syndrome.  The neurologist 
noted that the peripheral neuropathy was "[m]ost likely . . 
. related to his family history of diabetes mellitus . . . 
."  

The veteran returned to the neurology clinic in February 2004 
with continuing complaints of finger tingling and bilateral 
hand numbness.  The physician diagnosed the veteran with 
bilateral carpal tunnel syndrome and multiple compression 
neuropathy.  

The Board notes that the veteran was afforded two VA 
examinations for his current disabilities.  During the March 
2004 examination, the examiner diagnosed the veteran with 
carpal tunnel syndrome, bilateral cubital tunnel syndrome, 
and peripheral neuropathy.  The examiner did not provide an 
etiology for the veteran's carpal tunnel syndrome, but noted 
that the veteran's peripheral neuropathy was of an "unknown 
etiology."  In April 2005, the veteran was afforded a second 
VA examination.  The examiner stated that based upon review 
of the summary, examination, and upon a discussion with a 
specialist in rehabilitation medication, the veteran has 
carpal tunnel syndrome and some peripheral nerve damage.  He 
further added that the damage "could very well be due to 
computer keyboard use ie repetitive long term motion of the 
fingers and wrist."  The Board notes that during the 
December 2007 hearing, the veteran testified that he was not 
actually examined during the April 2005 VA examination.  

Given the uncertainty of the two VA medical opinions of 
record, the Board finds that an additional medical 
examination is warranted to clarify both the nature and 
etiology of his disabilities.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), the VCAA requires that the VA 
assist a claimant in obtaining evidence needed to 
substantiate the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  While the Board notes that 
the veteran's service medical records contain no complaints 
of symptoms relating to left carpal tunnel syndrome or 
peripheral neuropathy of the upper and lower extremities, the 
veteran is competent to assert that he has experienced 
symptoms relating to his conditions since exposure to 
chemicals and solvents during his active military service.  
As such there remains some question as to whether the 
veteran's current left carpal tunnel syndrome and peripheral 
neuropathy of the upper and lower extremities are 
attributable to his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, given the veteran's 
contentions regarding his left carpal tunnel syndrome and 
peripheral neuropathy of the upper and lower extremities, and 
the medical evidence suggesting current disabilities possibly 
attributable to service, the Board finds that an additional 
examination is necessary prior to final appellate review.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Holding 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his left 
carpal tunnel syndrome and peripheral 
neuropathy of the upper and lower 
extremities.  The claims file must be 
made available to the examiner for 
review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities found to be present should 
be diagnosed.  With regard to each 
disability, the appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
disability (left carpal tunnel syndrome 
and peripheral neuropathy of the upper 
and lower extremities) had its origin in 
service or is in any way related to the 
veteran's active service.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

